Title: To George Washington from Lieutenant John Stagg, 29 June 1780
From: Stagg, John
To: Washington, George



At the [Tappan] Sloat [N.Y.] June 29th 1780.½ past 3 o’clock P:M.
Sir

The badness of the weather yesterday, has prevented me from giving yr Excellency any intelligence ’till now—I have this moment received accounts from the opposite shore, by a person whose information may be depended on, that the main body of the enemy, have form’d a line across from the North river (Philips’s) to the Sound (East Chester) British troops on the right, foreign troops on the left—It is generally believed in that quarter, that they mean to continue their position, as they have brought out their sick & wounded as far up as Squire Fowler’s and Vincent Fowler’s, to the Eastward of Philip⟨s⟩’s house, three and half, or four miles—The talk among the enemy is, that a French Fleet is on or near the coast—they say nothing about moving up toward West Point—My informant further says, that this morning Sr Harry Clinton was at his brother’s, and purchased a horse.
Only 28 sail of Shipping (larg⟨e &⟩ small) remain up the North river.
Your Excellency may expect to hear from me, to morrow evening, as I have taken such measures to obtain intelligence, as I think will answer, and at the same time may be depended on—In the interim, I beg leave to be Your Excellency’s most obedient and most humble servt

Jno. Stagg

